Title: To Alexander Hamilton from Caleb Swan, 15 October 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir,
            Trenton Oct 15 1799.
          
          I had not an oppertunity of sending the letter to Lieut Rogers, which you Returned to me yesterday; I have it now in my possession.
          Mr. James Simmons a few minutes since, put the enclosed letter into my hands.
          I wish to know if I shall forward the letter to Lt Rogers, or not.
          I am very respectfully Sir yr obt Servt
          
            C: Swan
          
          Major General Hamilton
        